DETAILED ACTION
This action is responsive to the amendments filed on 15 October 2021. The examiner acknowledges the amendments to claims 1 and 6. Claims 1-3, 6-8, 11, and 17-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feature quantity extraction section and tremor feature quantity extracting section in claim 1, feature quantity extracting section, tremor feature quantity extracting section, change rate calculation section, and load evaluation section in claim 6, evaluation result display section, feature quantity storage section, and change rate calculation section in claim 7, and pressure distribution detecting section in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations are as follows:
Regarding claim 1, for 112(f) claim interpretation purposes, examiner has interpreted “a feature quantity extracting section” to be the algorithmic extraction of “the central coordinates in the pressure distribution, namely, an X-coordinate and a Y-coordinate value of a pressure center point” (Page 12, Lines 21-23) and a “tremor feature quantity extracting section” to be the algorithmic extraction of “feature quantity data in the frequency band ranging from 8 hertz (Hz) to 10 hertz (Hz) by performing Fourier analysis processing on the received feature quantity data. In this case, a 10 second average value of the extracted feature quantity data may be calculated” (Page 13, Lines 12-15), both (feature quantity extraction section and tremor feature quantity extracting section) implemented through the use of “the 
Regarding claim 6, for 112(f) claim interpretation purposes, examiner has interpreted “a pressure distribution detecting section”, “a feature quantity extracting section”, and a “tremor feature quantity extracting section” to be the same as the examiner’s 112(f) interpretations of the respective elements in claim 1. Furthermore, for 112(f) claim interpretation purposes, examiner has interpreted “a change rate calculation section” to be the algorithm with which “the change rate data computing part 224 receives, from the physiological tremor frequency data computing part 222, the data of three types of feature quantities, including the X-coordinate value, the Y-coordinate value, and the total sum of pressure values, and also receives, from the data storage part 223, the previous data for one minute of the three types of the feature quantities. Then the change rate data computing part 224 calculates a change rate from an average value for past one minute of the three types of the feature quantities and an average value for the latest 10 seconds” (Applicant’s Specification, Page 14, Lines 13-21), and “a load evaluation section” to be the algorithm with which “the stress evaluation computing part 225 receives the change rate data of the three types of feature quantities from the change rate data computing part 224, and calculates an average value of the change rates. If the average value increases, for example, it is assessed that the test subject 20 is under stress” (Page 14, Line 27-Page 15, Line 3), both (change rate calculation section and load evaluation section) implemented through the use of “the stress evaluation apparatus 220…configured by an information processing system in which a central processing unit (CPU) executes a program stored in a memory” (Page 10, Lines 13-17), wherein “stress evaluation apparatus 220 includes…a change rate data computing part (change rate calculation means) 224, and a stress evaluation computing part (load evaluation means) 225” (Page 12, Lines 10-13).
Regarding claim 7, for 112(f) claim interpretation purposes, examiner has interpreted “the change rate calculation section” to be the same as the examiner’s 112(f) interpretation of the same 
Regarding claim 8, for 112(f) claim interpretation purposes, examiner has interpreted “the pressure distribution detecting section” to be the same as the examiner’s 112(f) interpretation of the same element in claim 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US-6601010-B1) in view of David (WO-0187143-A2) and Majidi (US-20120118066-A1).
Regarding claim 1, Fowler teaches a tremor detector (preferred software permit calculation and recording of test subject movement attributes derived from the variation over time of the location and/or magnitude of force exerted by the test subject on the plate (32)…such attributes may include…tremor (Abstract)). Fowler also teaches a pressure distribution detecting sensor configured to detect pressures on a plurality of places in a plane and generate pressure information of information on pressure distribution in the plane, according to its 112(f) interpretations disclosed above (the apparatus (30) includes a force plate (32), a plurality of transducers (46) supporting the plate (32), and a computer (40) coupled to the outputs of the transducers (46) (Abstract)). Additionally, Fowler teaches a feature quantity extracting section configured to extract a feature quantity from the pressure information, according to its 112(f) interpretation disclosed above (with this quadrant layout, calculations can be performed to ascertain the position of a body within the coordinate system…in practice, the computer 40 is loaded with a program to calculate the desired values (Col 8, Lines 5-12, Sample Calculations No. 1 and 2)). Furthermore, Fowler teaches a tremor feature quantity extracting section configured to extract a tremor-frequency feature quantity that is a frequency component of the feature quantity and includes a frequency component corresponding to a physiological tremor, according to its 112(f) interpretation disclosed above (data were analyzed with the computer program…corresponding records of the force variation during the same time frame were stored so that the rhythmic components of behavior could be quantified with Fourier analysis (Col 22, Lines 50-57); FIG. 3 exhibits the results of the Fourier analyses for the amphetamine rats…strong rhythmicity is apparent in the 8-11 Hz range (Col 23, Lines 21-27; FIG. 3), wherein 0.2 on the x-axis of FIG. 3 corresponds to a peak a 10 hertz). Finally, Fowler teaches that the pressure distribution detecting sensor includes pressure detection cells (Col 2, Lines 26-28, wherein the pressure transducer of Fowler is equivalent to Applicant’s pressure detection cell). 
However, Fowler fails to explicitly disclose that the pressure distribution detecting sensor includes pressure detection cells. David discloses a pressure sensor for determining a physiological tremor, wherein David teaches load cells for detecting weight distribution (David, Page 3, Lines 26-28; equivalent to Applicant’s pressure detecting cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tremor detector of Fowler so as to incorporate the pressure detecting cells as taught by David as this amounts to mere simple substitution of the pressure distribution detecting sensor of Fowler with that of David, with the similar expected result of detecting a pressure distribution (MPEP 2143(B)).
However, Fowler in view of David fails to explicitly disclose that a shortest distance between the pressure detection cells is equal to 0.25 micrometers. Majidi discloses a sheet-like pressure sensor for measuring the location and intensity of an applied pressure, wherein Majidi teaches that for high resolution sensing with distinct pressure measurements spaced 1 to 1000 microns apart, the channels should be from 1 to 1000 microns in width and depth (Majidi, Paragraph [0040]). Majidi also teaches that characteristics of channels 511 and 506, as well as dimensions of sheets 505, 510, and 515, may be chosen according to a desired sensor sensitivity, range, and resolution (Paragraph [0036]). Therefore Majidi teaches that the spatial resolution (equivalent to Applicant’s shortest distance between pressure detection cells) of a pressure sensor is a result effective variable, capable of being optimized according 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tremor detector of Fowler in view of David by making the pressure distribution detecting sensor have the shortest distance between pressure detection cells equal to 0.25 micrometers as a matter of routine optimization because the sensitivity is a function of the configuration of the pressure sensor which is known to be a result effective variable in light of Majidi and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Fowler in view of David and Majidi teaches the tremor detector according to claim 1, wherein the feature quantity includes at least one of central coordinates and a total sum of the pressures in the pressure distribution (Fowler, Col 8, Lines 5-12, Sample Calculation No. 1 and 2).
Regarding claims 3 and 11, Fowler in view of David and Majidi teaches the tremor detector according to claims 1 and 2, respectively, wherein the tremor-frequency feature quantity includes a frequency component at 10 hertz of the feature quantity (Fowler, Col 23, Lines 21-27; FIG. 3).
Claims 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinhas (JP-2013154190-A, translation attached to foreign document of original Non-Final Rejection) in view of Fowler, David, and Majidi.
Regarding claim 6, Pinhas teaches a tremor detector (in one embodiment of the present invention, the system 10 includes, among other parameters…tremor…to monitor (Pinhas Translation, Page 79, Lines 25-27)) that includes a pressure distribution detecting sensor configured to detect pressures on a plurality of places in a plane and generate pressure information of information on pressure distribution in the plane (in one embodiment of the invention, a plurality of mechanical 
Pinhas fails to teach a feature quantity extracting section configured to extract a feature quantity from the pressure information, a tremor feature quantity extracting section configured to extract a tremor-frequency feature quantity that is a frequency component of the feature quantity and includes a frequency component corresponding to a physiological tremor, and a change rate calculation section configured to calculate a change rate of the tremor-frequency feature quantity with respect to time, according to their respective 112(f) interpretations disclosed above. However, Fowler discloses a pressure plate containing pressure transducers to determine tremor from deflections of the transducers, wherein Fowler teaches a feature quantity extracting section configured to extract a feature quantity from the pressure information, according to its 112(f) interpretation disclosed above (Fowler, Col 8, Lines 5-12, Sample Calculation No. 1 and 2), and a tremor feature quantity extracting section configured to extract a tremor-frequency feature quantity that is a frequency component of the feature quantity and includes a frequency component corresponding to a physiological tremor, according to its 112(f) interpretation disclosed above (Col 22, Lines 50-57; Col 23, Lines 21-27; FIG. 3). Additionally, Fowler teaches a change rate calculation section configured to calculate a change rate of the tremor-frequency feature quantity with respect to time, according to its 112(f) interpretation disclosed above (Col 18, Lines 10-13; Col 22, Lines 55-57); Col 2, Lines 53-57). Fowler further teaches wherein the tremor feature quantity extracting section is configured to extract the tremor-frequency feature quantity in a frequency band ranging from 8 hertz to 10 hertz (FIG. 3 exhibits the results of the Fourier analyses for the amphetamine rats…strong rhythmicity is apparent in the 8-11 Hz range (Col 23, Lines 21-27; FIG. 3), wherein 0.2 on the x-axis of FIG. 3 corresponds to a peak a 10 hertz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature quantity extracting section and tremor feature quantity 
Pinhas in view of Fowler fails to teach a load evaluation section configured to evaluate a mental load of a person exhibiting the physiological tremor based on the change rate, according to its 112(f) interpretation disclosed above, and that the pressure distribution detecting sensor includes pressure detection cells. However, David discloses a pressure sensor for determining a physiological tremor, wherein David teaches a load evaluation section configured to evaluate a mental load of a person exhibiting the physiological tremor based on the change rate, according to its 112(f) interpretation disclosed above (data associated with the first and second signals is analyzed,…the second signal associated with tremors or a change in pressure with time (David, Page 3, Lines 18-20); as indicated heretofore, tremors may be indicative of neurological status (Page 3, Lines 20-21)) and wherein David also teaches load cells for detecting weight distribution (Page 3, Lines 26-28; equivalent to Applicant’s pressure detecting cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the load evaluation section as taught by David into the tremor detector as taught by Pinhas in view of Fowler as tremors may be indicative of neurological status (David, Page 3, Lines 20-21) and David discloses such measurements can be used to determine the change in patient health with time (David, Page 3, Lines 22-24). Moreover, it would have been obvious 
	Pinhas in view of Fowler and David fails to explicitly disclose that a shortest distance between the pressure detection cells is equal to 0.25 micrometers. Majidi discloses a sheet-like pressure sensor for measuring the location and intensity of an applied pressure, wherein Majidi teaches that for high resolution sensing with distinct pressure measurements spaced 1 to 1000 microns apart, the channels should be from 1 to 1000 microns in width and depth (Majidi, Paragraph [0040]). Majidi also teaches that characteristics of channels 511 and 506, as well as dimensions of sheets 505, 510, and 515, may be chosen according to a desired sensor sensitivity, range, and resolution (Paragraph [0036]). Therefore Majidi teaches that the spatial resolution (equivalent to Applicant’s shortest distance between pressure detection cells) of a pressure sensor is a result effective variable, capable of being optimized according to the needs of the user. Majidi does not expressly disclose that the pressure distribution detecting sensor has a shortest distance between pressure detection elements that is equal to 0.25 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tremor detector of Pinhas in view of Fowler and David by making the pressure distribution detecting sensor have the shortest distance between pressure detection cells equal to 0.25 micrometers as a matter of routine optimization because the sensitivity is a function of the configuration of the pressure sensor which is known to be a result effective variable in light of Majidi and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Pinhas in view of Fowler, David, and Majidi does not explicitly teach the stress assessment system according to claim 6, further comprising an evaluation result display section configured to display evaluation results of the mental load evaluated by the load evaluation section, according to its 112(f) interpretation disclosed above (provide feedback during the session on the computer monitor (Fowler, Col 10, Lines 50-51)). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display as taught by Pinhas in view of Fowler, David, and Majidi to display the load evaluation result on the display of Fowler since Fowler already displays feedback during the session (Col 10, Lines 50-51).
Regarding claim 8, Pinhas in view of Fowler, David, and Majidi teaches the stress assessment system according to claim 6, wherein the pressure distribution detecting section is configured to be placed on at least one of a back seat and a back of a chair for the person exhibiting the physiological tremor to sit on or under the person who sits on the chair (The system 10 in one embodiment of the 
Regarding claim 17, Pinhas in view of Fowler, David, and Majidi teaches the stress assessment system according to claim 6, wherein the feature quantity includes at least one of central coordinates and a total sum of the pressures in the pressure distribution (Fowler, Col 8, Lines 5-12, Sample Calculation No. 1 and 2).
Regarding claim 18, Pinhas in view of Fowler, David, and Majidi teaches the stress assessment system according to claim 6, wherein the tremor-frequency feature quantity includes the frequency component at 10 hertz of the feature quantity (Fowler, Col 23, Lines 21-27; FIG. 3).
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks regarding the claim rejections under 35 U.S.C. 103 on pages 6-7, Applicant’s arguments with respect to claim(s) 1 and 6, regarding the argument that Fowler is silent as to “the tremor feature quantity extracting section [being] configured to extract the tremor-frequency feature quantity in a frequency band ranging from 8 hertz to 10 hertz”, Fowler discloses the frequency feature quantity in a frequency band ranging from 8-10 Hz (FIG. 3 exhibits the results of the Fourier analyses for the amphetamine rats…strong rhythmicity is apparent in the 8-11 Hz range (Col 23, Lines 21-27; FIG. 3), wherein 0.2 on the x-axis of FIG. 3 corresponds to a peak a 10 hertz). Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791